Citation Nr: 1309993	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee. 

3. Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee. 

4. Entitlement to an initial compensable rating for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2006. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in St. Petersburg, Florida is currently handling the matter.  The Board previously remanded this case for further development in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delaying appellate review, additional development is necessary before the claims on appeal can be properly adjudicated.

In the January 2011 remand, the Board directed the RO to afford the Veteran VA examinations with respect to the issues on appeal.  Based on review of the claims file, it appears that VA examinations were scheduled in February 2011.  However, the Veteran failed to report.  In a January 2013 brief, the Veteran's representative asserted that the Veteran should be afforded another opportunity to report for a VA examination.  Although the Veteran failed to report for the last examination and has not provided any reasons for this failure, the Board observes that the claims file shows that the Veteran moved in 2008 and provided a new address.  Moreover, it is unclear from the claims file whether the notice of the examination was sent to the Veteran's current address as there is no copy of such notice in the record.  Accordingly, for the benefit of the Veteran, the Board finds that additional VA examinations should be scheduled.  The RO should ensure that appropriate notices of the VA examinations are sent to the Veteran's current address of record.  If the Veteran fails again to report to the examinations without good cause shown, copies of all VA examinations notices should be associated with the claims file. 

The Board stresses to the Veteran, that while VA has a duty to assist the Veteran in the development of her claims, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R.  §§ 3.158, 3.655 (2012).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all any additional VA treatment records.  Ask the Veteran if she has received treatment from any other private or VA facility and obtain any such records.  Duplicate records should not be associated with the claims file. 

2.  Afford the Veteran a VA examination to ascertain the nature and etiology of her current back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records of September 2004, October 2004, and September 2005, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed back disorder had its onset during service or is in any other way causally related to her active service or to any of her service-connected disabilities. 

The VA examiner should further opine on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that there have been manifestations of the Veteran's back disorder continuously since service. 

Finally, if, and only if, the examiner finds that the Veteran's disorder is of congenital origin, the examiner should address the following questions: 

a)  Does the condition constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

b)  If a defect, then was there any superimposed disease or injury in connection with the congenital defect? If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service? 

c)  If a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by her period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner. 

3.  Schedule the Veteran for VA examinations with appropriate specialists in order to determine the current severity of the following service-connected disabilities: 

   a) chondromalacia of the right knee 
   b) chondromalacia of the left knee 
   c) dermatitis 

With regard to the dermatitis, the examiner should indicate the percentage of the entire body affected, the percentage of exposed areas affected, and indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required over the past 12 month period and if so, the duration of their use. 

With regard to the knees, the examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 
   
4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

5.  If the Veteran fails to report to any scheduled VA examinations without good cause shown, copies of any examination notices should be associated with the claims file to ensure that notice was sent to the Veteran's current address of record. 

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


